Smith, J.,
concurring:
Under the laws relating to common schools, every township and borough is a school district, without respect to area, population or wealth. When a borough is formed of part of a township, it thereupon becomes a separate district, while the residue of the township remains a district as before. The assignment of error here asks us to hold that this residue, when reduced to the proportions appearing in the present case, ceases to be a district. Such a conclusion, however, is wholly without statutory warrant. The law has no provision by which the summary abolition of an old district results from the creation of a new one out of part of its territory, and provides no test for determining whether the old one is left capable of the necessary functions of a school district. The original district, however curtailed, retains its statutory character as a school district, with everything in law incident thereto.
In the case before us, a borough was duly formed of part of a township. Therepon, “ what had before been one become two separate and distinct school districts:” In re Abington School District, 84 Pa. 179. Later, the school property and indebtedness were apportioned between the two districts, in the manner provided by law. Upon the confirmation of this apportionment by the court below, August 11, 1902, the respective rights of the districts, as thereby defined, became fixed and vested, defeasible only by reversal on appeal. In my view of the law, the questions presented in the first and second specifications do not arise in the case ; and with these eliminated, there is no ground of exception to the confirmation of the commissioner’s report.
*244The effect of legislation, enacted since the argument of this case, on the subsequent status of these districts, we need not now consider. It cannot operate to convict the court below of error in deciding the questions before it in conformity with the existing law, and therefore cannot influence our disposition of the appeal. This court having no original jurisdiction in the premises can entertain no allegation of a right based oh such legislation, and no proceeding to establish and enforce such a right can be initiated here. Our sole function is to determine whether error appears in the record brought before us on appeal and as no error is thus shown, I concur in affirming the order made by the court below, dismissing the exceptions and confirming the report of the commissioner.